DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus, non-transitory computer-readable storage medium and corresponding method for a robot to construct a physical assembly of objects based on reinforcement learning (RL) action primitives determined from a captured image of an assembly picture that is provided on a display of a computing device such that the constructed physical assembly of objects visually matches the assembly picture provided on said display. The prior art reference of Parikh et al. (US 11,014,231 B2, hereinafter Parikh) appears to be the closest prior art of record, which teaches a robotic device task learning method for a robot, wherein images are utilized for teaching the robot how to assembly and/or disassemble objects, however Parikh requires user intervention and/or manipulation in teaching a robot said assembly/disassembly goal, whereas the instant invention automates the process through image processing with RL action primitives, thereby not needing user intervention/manipulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes the additional related reference of Li et al. (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664